DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is a response to the amendment filed August 17, 2022.  Claim 5 has been canceled by the applicant.  Claims 1-4, 6-20 and newly added claim 21 are now pending in the application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vokaliga et al., US 9,933,947 [hereinafter, Vokaliga].
Vokaliga teaches apparatus [see figure 5] comprising a computer processor [e.g., host 110a], a computer memory [not explicitly shown but present in every host, as well-known (Official Notice is taken)] operatively coupled to the computer processor, the computer memory having disposed within it computer program instructions that, when executed by the computer processor, cause the apparatus to carry out the steps [a host such as that of host 110a must have at least one processor and one memory source for storing instructions to be executed by the processor (Official Notice is hereby taken)] of: storing, on a first storage system, a dataset that is synchronously replicated across a plurality of storage systems [see col. 12, lines 3-6; an active-active configuration with synchronous replication is described]; identifying, by a second storage system among the plurality of storage systems synchronously replicating the dataset, one or more input/output (I/O) requests directed to the dataset, wherein the one or more I/O requests are initiated by an application coupled with a platform of the second storage system [see col. 12, lines 32-34; the host 110a can also send a write request to the second storage system 104]; and servicing, by the second storage system, the one or more I/O requests directed to the dataset [col. 12, lines 32-47; the write first took place at the second storage system 104 and then being replicated to the first storage system 102].

Allowable Subject Matter
Claims 1-4 and 6-20 are allowed over the prior art of record.  The claims are allowed because none of the prior art of record teaches or fairly suggested the claimed combinations that include the claimed feature related to the I/O requests that are initiated by an application host on a platform of the first storage system.
Response to Arguments
Applicant’s arguments, see page 2 of the remarks, filed August 17, 2022, with respect to claims 1-4 and 6-20 have been fully considered and are persuasive.  The rejection of claims 1-4 and 6-20 has been withdrawn. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP T NGUYEN whose telephone number is (571)272-4197. The examiner can normally be reached Monday - Friday 7:30AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIEP T NGUYEN/Primary Examiner, Art Unit 2137